Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action in response to application 	17/561,975 entitled "METHOD AND SYSTEM FOR SECURING TRANSACTIONS IN A POINT OF SALE" filed on December 26, 2021, with claims 15-22 pending.

Claim Objections
Claims 15-22 are objected to because of the following informalities: 
Claims 15 and 22 recite “massage” rather than “message.”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please  see MPEP 2106 for additional information regarding Patent Subject Matter Eligibility Guidance.
Claims 15-22 are directed to a system, method/process, machine, or composition of matter, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 15 recites: 
“card-less payment in a point of sale….” 
“a payment request….”
“receive the payment request….”
“receive the biometric data….”
“merge the payment request and the biometric data ….”
“send ... message….”
“confirm the payment…”
“compare the biometric data to stored identified biometric data”
“determine an identity score…”
“send the request for payment and payment account details…”
“receive the payment confirmation…”
“send the … message…”
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive the payment request or confirm the payment recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“point of sale … unit”, “server”, “processing unit”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“cash register”: merely applying cash payment terminal technology  as a  tool to perform an abstract idea
“biometric sensors”: merely applying cash biometric technology  as a  tool to perform an abstract idea.
“encrypt… decrypt”: merely applying cryptographic technology  as a  tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0039] device 20 may be any mobile computing device, such as for example, a laptop, a tablet, a smartphone and the like…[0079] central processing units (CPU) or any other suitable multi-purpose … processors … include other suitable hardware components and/or software components. In some embodiments, a system may include or may be, for example, a personal computer, a desktop computer, a mobile computer, a laptop computer, a notebook computer….or any other suitable computing device”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 15 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 16: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 17: 
“biometric sensors”: merely applying sensor technologies  as a tool to perform an abstract idea
Claim 18: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 19: 
“processor”, “input device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“encrypted”: merely applying cryptographic technologies  as a tool to perform an abstract idea
Claim 20: 
“server”, “mobile device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 21: 
“server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“encrypted”: merely applying cryptographic technologies  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  For example, the Applicant’s Specification reads, “[0039] device 20 may be any mobile computing device, such as for example, a laptop, a tablet, a smartphone and the like…[0079] central processing units (CPU) or any other suitable multi-purpose … processors … include other suitable hardware components and/or software components. In some embodiments, a system may include or may be, for example, a personal computer, a desktop computer, a mobile computer, a laptop computer, a notebook computer….or any other suitable computing device”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Independent Claim 22 recites: 
“card-less payment in a point of sale….” 
“receiving…a payment request….”
 “receiving… the biometric data….”
“merging… the payment request and the biometric data ….”
“sending ... message….”
“comparing… the biometric data to stored identified biometric data”
“determining… an identity score…”
“sending… the request for payment and payment account details…”
“receiving the payment confirmation…”
“sending the … message…”
“confirming… the payment”
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. Specific instances include instructing to receive the payment request or confirm the payment recite a fundamental economic principles or practice   and/or commercial or legal interactions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic, commercial, or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“point of sale … unit”, “server”, “processing unit”: merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“cash register”: merely applying cash payment terminal technology  as a  tool to perform an abstract idea
“biometric sensors”: merely applying cash biometric technology  as a  tool to perform an abstract idea.
“encrypt… decrypt”: merely applying cryptographic technology  as a  tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. For example, the Applicant’s Specification reads, “[0039] device 20 may be any mobile computing device, such as for example, a laptop, a tablet, a smartphone and the like…[0079] central processing units (CPU) or any other suitable multi-purpose … processors … include other suitable hardware components and/or software components. In some embodiments, a system may include or may be, for example, a personal computer, a desktop computer, a mobile computer, a laptop computer, a notebook computer….or any other suitable computing device”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f). Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 22 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using  computer hardware and/or software amounts to no more than mere instructions to apply the exception using a generic computer component. For example, the Applicant’s Specification reads, “[0039] device 20 may be any mobile computing device, such as for example, a laptop, a tablet, a smartphone and the like…[0079] central processing units (CPU) or any other suitable multi-purpose … processors … include other suitable hardware components and/or software components. In some embodiments, a system may include or may be, for example, a personal computer, a desktop computer, a mobile computer, a laptop computer, a notebook computer….or any other suitable computing device”. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   The additional elements merely add instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).     Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination. Dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, Claims 15-22 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The amended claims facilitated application of additional prior art.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin ("COMPREHENSIVE SUSPICIOUS ACTIVITY MONITORING AND ALERT SYSTEM", U.S. Publication Number: US20110131123 A1)in view of Kuttuva (“SECURE PAYMENTS WITH GLOBAL MOBILE VIRTUAL WALLET”, U.S. Publication Number: US20120267432A1),in view of Moskowitz (“SYSTEMS, METHODS AND DEVICES FOR TRUSTED TRANSACTIONS”, U.S. Publication Number: US20020010684A1)
Regarding Claim 15, 




Griffin teaches,
A system for card-less payment in a point of sale, comprising: a point of sale payment unit; and an external remote server, wherein the point of sale payment unit,
(Griffin [0042]  A “transaction” can be monetary in nature (e.g., ...depositing a check in an account; a stock trade or the like) 
Griffin  [0077] Point-Of-Sale (POS) transactions
Griffin   [0040]  transmitted from a website, server, or other remote source)
a payment request, comprising a required payment for goods to be purchased by a user
(Griffin  [0059] transaction data includes pre-purchase authorization requests
Griffin [0041]  the type of items purchased
Griffin [0008] determine if a customer or a potential customer is credit-worthy)
biometric data from the user; 
(Griffin [0070] biometric data, such as fingerprint data, voice data or the like)
and a single local processing unit configured to: receive the payment request
(Griffin [0018]  system 10 may include one or more of any type of computerized device. The present system and methods can accordingly be performed on any form of one or more computing devices.
Griffin [0059] includes pre-purchase authorization requests
Griffin [0101] receiving requests)
receive the biometric data from the user; merge the payment request and the biometric data into a single massage;
(Griffin [0052] gather financial transactions...retailer, computing device identification, Telco, biometric data in a single location
Griffin [0089]  data is stored by supplier and then combined as needed for analytic purposes
Griffin [0107]  combination of financial institution data 200 and/or non-financial institution data
Griffin [0040]  functions may be stored or transmitted as one ...code on a computer-readable medium. 
Griffin [0152] not be limited to the specific constructions and arrangements shown and described, since various...combinations...are possible.)
compare the biometric data to stored identified biometric data;
(Griffin [0016]  receive an identity validation query from at least one of a financial institution, a non-financial institution entity or a customer and validate the identity of a person or entity based on the identity validation query.
Griffin [0052] gather financial transactions...retailer, computing device identification, Telco, biometric data in a single location
Griffin [0076]  data received ....be collected and stored 
Griffin [0148]  monitored ... data may include...account data....customer data....biometric data.....monitoring may include ....customer data....biometric data. .....stored in the centralized database 
Griffin [0042] an identity authentication process, such as a biometric identity authentication process)
determine an identity score for the biometric data based on the comparison;
(Griffin [0068]  Customer data 260 may additionally include scores derived from the data in the risk database  
Griffin [0137]   may be used to develop an identity score or other identity authentication capabilities)
send the request for payment and payment account details associated with the biometric data to a payment provider,
(Griffin [0059] includes pre-purchase authorization requests
Griffin [0101] receiving requests 
Griffin [Abstract]  monitored financial institution may include ....account data.... customer data...biometric data
Griffin [0072]  file contains the list of payment processors and the merchants they service.)
Griffin does not teach a cash register, for receiving from a client approaching the point of sale payment unit; one or more biometric sensors for receiving biometric data; from the cash register; encrypt the single message to form a first encrypted message; send the first encrypted message to the external remote server; decrypt a second encrypted message received from the external remote server comprising payment confirmation from a payment provider; and confirm the payment, wherein the external remote server is configured to: decrypt the first encrypted message; selected from the two or more payment providers, if the determined identity score is above a threshold value, wherein at least one payment provider, from the two or more payment providers, is associated with a card related payment method and at least a second payment provider, from the two or more payment providers, is associated with a non- card related payment method; receive the payment confirmation from the payment provider; encrypt the payment confirmation code to form the second encrypted message; and send the second encrypted message to the payment unit.
Kuttuva teaches,
a cash register, for receiving from a client approaching the point of sale payment unit
(Kuttuva [0078] each cash register/check-out terminal 
Kuttuva [0083]  running on the cash register and/or companion hardware ... associated with the cash register/terminal or the retail store, etc. 
Kuttuva [0021]  where customers want to shop.
Kuttuva [0090]  user to convert a specific or all foreign currency to a users' home country's currency by navigating and providing input via associated user interface windows)
one or more biometric sensors for receiving biometric data
(Kuttuva [0134]  may involve voice and facial recognition features by taking advantage of these biometric input devices, mainly the front facing camera and the microphone)
from the cash register;
(Kuttuva [0078] each cash register/check-out terminal 
Kuttuva [0083]  running on the cash register and/or companion hardware ... associated with the cash register/terminal or the retail store, etc.)
selected from the two or more payment providers, … wherein at least one payment provider, from the two or more payment providers, is associated with a card related payment method and at least a second payment provider, from the two or more payment providers, is associated with a non- card related payment method;
(Kuttuva  [0134] biometric authentication methods
Kuttuva [0081]  The app may be further configured to automatically select, in accordance with predefined logic, the most preferred funding source 12 a that is appropriate to complete the transaction
Kuttuva [0093] will consider multiple factors and identify a preferred funding source from among the various available funding sources, for each transaction.
Kuttuva  [0070] from credit cards or bank accounts to pay an individual or merchant that does not accept credit cards)
receive the payment confirmation from the payment provider; encrypt the payment confirmation code to form the second encrypted message; and send the second encrypted message to the payment unit.
(Kuttuva  [0071] authorization and payment confirmation.
Kuttuva [0078] QR codes ... for direct communication of confirmatory messages
Kuttuva [0082] transferred to the payee/merchant identified by the QR code, e.g. after entering a confirmatory passcode...communicates with a payintele back end server and/or suitable banking, credit card, ACH and/or other payment processing systems to effect the necessary payment transfers...a confirmatory message 16 may be displayed to the payor via the payor's computing device.
Kuttuva  [0026] encrypted banking and credit card information)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment system of Griffin to incorporate the virtual payment teachings of Kuttuva “for facilitating secure financial transactions in person-to-person, person-to-business, business-to-business, person-to-a-group-of-people, group-of-people-to-a-person, etc. using mobile and non-mobile user interfaces for online and physical points of transaction using a standard procedure for various circumstances locally and internationally.” (Kuttuva [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. virtual payments) to a known concept (i.e. payment system) ready for improvement to yield predictable result (i.e. “facilitate a secure, convenient and reliable payment platform that people can use on-the-go to accomplish various financial tasks. … in one place to manage them more efficiently, prevent exposure of personal and financial data, and provide peace of mind to its users.” Kuttuva [0064])
Kuttuva does not teach encrypt the … message to form a first encrypted message; send the first encrypted message to the external remote server; decrypt a second encrypted message received from the external remote server comprising payment confirmation from a payment provider; and confirm the payment, wherein the external remote server is configured to: decrypt the first encrypted message; if the determined identity score is above a threshold value
Moskowitz teaches,
encrypt the … message to form a first encrypted message;
(Moskowitz [0011] algorithm is used to encrypt ... a message)
send the first encrypted message to the external remote server;
(Moskowitz [Abstract] in remote transactions 
Moskowitz [0007]  a central web server
Moskowitz [0009]  data generated or transmitted 
Moskowitz [0011] algorithm is used to encrypt ... a message)
decrypt a second encrypted message received from the external remote server comprising payment confirmation from a payment provider; and confirm the payment, wherein the external remote server is configured to: decrypt the first encrypted message;
(Moskowitz [0011] algorithm is used to... decrypt a message.
Moskowitz [0007]  a central web server
Moskowitz [0009]  data generated or transmitted 
Moskowitz [0182] If the remote location provides the confirmation
Moskowitz [0032]  enabling a trusted transaction of the information data based on verification of means of payment)
if the determined identity score is above a threshold value
(Moskowitz [0126]  including higher security required for many transactions... higher level of security
Moskowitz [0182]  prompting for higher levels of authentication, or for additional checks.
Moskowitz [0069] The level of trust place into an SECD can be dynamically adjusted as transactions warrant or parties agree.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment system of Griffin to incorporate the trusted transactions teachings of Moskowitz “for enhancing trust in transactions” (Moskowitz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. trusted transactions) to a known concept (i.e. payment system) ready for improvement to yield predictable result (i.e. “By providing an integrated multivalent system for enhancing trust across a variety of categories (for a variety of transaction species, including those in which the need for trust is greater on the part of one party than of another, as well as those in which both require substantial trust enhancement), the invention reduces barriers to forming and optimizing transactional relationships” Moskowitz [Abstract])
Regarding Claim 16, 
Griffin, Kuttuva, and Moskowitz  teach the cardless point-of-sale payment of Claim 15 as described earlier.
Griffin teaches,
 wherein the server is further configured to:
(Griffin [0040]  a website, server)
receive additional data related to the person; and
(Griffin [0041] customer data, such as personal data, demographics data and the like..... non-financial information may provide for additional transactional information, such as the type of items purchased and the like, behavioral data, such as purchasing or browsing behaviors, and customer data.)
determine the identity score for the biometric data also based on the additional data.
(Griffin  [Abstract] may include...account data, asset data, liability data, negative file data, customer data, device data, credit data, or biometric data.
Griffin [0137]   may be used to develop an identity score or other identity authentication capabilities 
Griffin [0068]  Customer data 260 may additionally include scores derived from the data in the risk database  )
Regarding Claim 17, 
Griffin, Kuttuva, and Moskowitz  teach the cardless point-of-sale payment of Claim 15 as described earlier.
Griffin teaches,
 wherein the biometric data comprises data
(Griffin [0052] gather financial transactions...biometric data in a single location)
Griffin does not teach received from two or more types of biometric sensors.
Kuttuva teaches,
received from two or more types of biometric sensors.
(Kuttuva [0134]  may involve voice and facial recognition features by taking advantage of these biometric input devices, mainly the front facing camera and the microphone)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment system of Griffin to incorporate the virtual payment teachings of Kuttuva “for facilitating secure financial transactions in person-to-person, person-to-business, business-to-business, person-to-a-group-of-people, group-of-people-to-a-person, etc. using mobile and non-mobile user interfaces for online and physical points of transaction using a standard procedure for various circumstances locally and internationally.” (Kuttuva [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. virtual payments) to a known concept (i.e. payment system) ready for improvement to yield predictable result (i.e. “facilitate a secure, convenient and reliable payment platform that people can use on-the-go to accomplish various financial tasks. … in one place to manage them more efficiently, prevent exposure of personal and financial data, and provide peace of mind to its users.” Kuttuva [0064])
Regarding Claim 18, 
Griffin, Kuttuva, and Moskowitz  teach the cardless point-of-sale payment of Claim 15 as described earlier.
Griffin teaches,
 wherein the server is further configured to:
(Griffin [0040]  a website, server)
receive additional data related to the person; and
(Griffin [0041] customer data, such as personal data, demographics data and the like..... non-financial information may provide for additional transactional information, such as the type of items purchased and the like, behavioral data, such as purchasing or browsing behaviors, and customer data.)
determine the identity score for the biometric data also based on the additional data.
(Griffin  [Abstract] may include...account data, asset data, liability data, negative file data, customer data, device data, credit data, or biometric data.
Griffin [0137]   may be used to develop an identity score or other identity authentication capabilities 
Griffin [0068]  Customer data 260 may additionally include scores derived from the data in the risk database  )
Regarding Claim 19, 
Griffin, Kuttuva, and Moskowitz  teach the cardless point-of-sale payment of Claim 15 as described earlier.
Griffin teaches,
 receive… payment account details associated with the user,
(Griffin [0101] receiving requests 
Griffin [Abstract]  monitored financial institution may include ....account data.... customer data)
includes the payment account details; and wherein the server is further configured to: associate the biometric data of the user with the payment account details
(Griffin [Abstract]   may include ....account data.... customer data...biometric data)
Grinnin does not teach via an input device; and the first encrypted message
Moskowitz teaches,
via an input device; 
(Moskowitz [0247] A variety of input devices may be provided.... a keypad may be used. Other input devices may be used as necessary.)
and the first encrypted message
(Moskowitz [0011] algorithm is used to encrypt ... a message)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment system of Griffin to incorporate the trusted transactions teachings of Moskowitz “for enhancing trust in transactions” (Moskowitz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. trusted transactions) to a known concept (i.e. payment system) ready for improvement to yield predictable result (i.e. “By providing an integrated multivalent system for enhancing trust across a variety of categories (for a variety of transaction species, including those in which the need for trust is greater on the part of one party than of another, as well as those in which both require substantial trust enhancement), the invention reduces barriers to forming and optimizing transactional relationships” Moskowitz [Abstract])
Regarding Claim 20, 
Griffin, Kuttuva, and Moskowitz  teach the cardless point-of-sale payment of Claim 15 as described earlier.
Griffin teaches,
 a response to the sent message; and verify the identity of the user based on the received response.
(Griffin [0103]  which allow ... to determine if an event/behavior associated with a customer ...a query response 37 is communicated to...which serves to notify.... of the verification/non-verification.....configured to cause the processor 19 to query the customer data files 260 and 360 and the negative file data 270 and 370 to confirm a customer's personal information and other customer criteria is legitimate and up-to-date.)
Griffin does not teach send to a mobile device associated with the user a message; receive from the mobile device
Kuttuva   teaches,
send to a mobile device associated with the user a message; receive from the mobile device
(Kuttuva  [0069] account control panel ...through an application that is executed on a compact mobile device, such as a smartphone 
Kuttuva  [0033] consumer mobile application that enables users to access their account details, such as account balance, real time payment notifications, real time alerts, send and receive payments)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment system of Griffin to incorporate the virtual payment teachings of Kuttuva “for facilitating secure financial transactions in person-to-person, person-to-business, business-to-business, person-to-a-group-of-people, group-of-people-to-a-person, etc. using mobile and non-mobile user interfaces for online and physical points of transaction using a standard procedure for various circumstances locally and internationally.” (Kuttuva [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. virtual payments) to a known concept (i.e. payment system) ready for improvement to yield predictable result (i.e. “facilitate a secure, convenient and reliable payment platform that people can use on-the-go to accomplish various financial tasks. … in one place to manage them more efficiently, prevent exposure of personal and financial data, and provide peace of mind to its users.” Kuttuva [0064])
Claim 22 is rejected on the same basis as Claim 15.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin, Kuttuva, and Moskowitz   in view of Russo (“METHOD OF AND SYSTEM FOR ENROLLING AND MATCHING BIOMETRIC DATA”, U.S. Publication Number: US20130259330A1)
Regarding Claim 21, 


Griffin does not teach receive a plurality of first encrypted messages, over a period of time, each of the first encrypted messages comprises biometric data of the same user; compare the received biometric data to stored identified biometric data; determine identity scores for the received biometric data based on the comparison; and update the threshold value based on the determined identity scores.
Moskowitz teaches,
encrypted messages, 
(Moskowitz [0011] algorithm is used to encrypt ... a message)
update the threshold value based on the determined identity scores. 
(Moskowitz [0182]  prompting for higher levels of authentication 
Moskowitz [0069] The level of trust place into an SECD can be dynamically adjusted as transactions warrant or parties agree.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment system of Griffin to incorporate the trusted transactions teachings of Moskowitz “for enhancing trust in transactions” (Moskowitz [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. trusted transactions) to a known concept (i.e. payment system) ready for improvement to yield predictable result (i.e. “By providing an integrated multivalent system for enhancing trust across a variety of categories (for a variety of transaction species, including those in which the need for trust is greater on the part of one party than of another, as well as those in which both require substantial trust enhancement), the invention reduces barriers to forming and optimizing transactional relationships” Moskowitz [Abstract])
Moskowitz does not teach receive a plurality of first …messages, over a period of time, each of the first encrypted messages comprises biometric data of the same user; compare the received biometric data to stored identified biometric data; determine identity scores for the received biometric data based on the comparison;
Russo teaches,
receive a plurality of first …messages, over a period of time, each of the first encrypted messages comprises biometric data of the same user; compare the received biometric data to stored identified biometric data; determine identity scores for the received biometric data based on the comparison;
(Russo [0003] enrollment data for a stored enrollment template of the user's biometric data
Russo  [0027]  a specified finite period
Russo [0002]  multiple collections of the same biometric data 
Russo [0008] the user's finger is sensed and stored for later comparison when the user again interacts with the sensor array
Russo [Abstract]  comparing biometric image data to a stored enrollment template 
Russo [0037] a simple similarity measure (i.e. a match score))
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment system of Griffin to incorporate the biometric data matching  teachings of Russo “for comparing biometric image data to a stored enrollment template that may comprise collecting a set of biometric image data for a biometric object image from a biometric object imaging sensor” (Russo [Abstract]) “providing user authentication for controlling a …transaction.”  (Russo [0081])        The modification would have been obvious, because it is merely applying a known technique (i.e. biometric data matching  ) to a known concept (i.e. payment system) ready for improvement to yield predictable result (i.e. “address these causes for possible false negative denials of authentication and access or use because of a failure to match the stored biometric image template “sweet spot” or a significant portion of the “sweet spot.”” Russo [0009])
Prior Art Cited But Not Applied













The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jones (“APPARATUS AND SYSTEM FOR PROCESSING CURRENCY BILLS AND FINANCIAL DOCUMENTS AND METHOD FOR USING THE SAME”, U.S. Patent Number: US 9141876 B1) proposes a document processing device convertible between a first configuration and a second configuration includes an input receptacle, a transport mechanism, a scanner, and a convertible output area. The input receptacle is configured to receive documents including currency bills therein. The transport mechanism is configured to transport the documents along a transport path from the input receptacle. The scanner is positioned along the transport path and is configured to scan at least a portion of each of the documents transported to generate data associated therewith. The convertible output area is configured to be selectively coupled with a first output assembly and a second output assembly.
Holman (“DEVICES, METHODS, AND SYSTEMS FOR TECHNOLOGICALLY SHIFTING OPTIONS AND MODALITIES”, U.S. Publication Number: US 20140279426 A1) provides facilitating presentation of a persistent transaction interface, determining a vendor payment channel set for facilitating a potential transaction that corresponds to the presentation of the persistent transaction interface, and determining one or more resources configured to be used to carry out at least a portion of the potential transaction using at least one vendor payment channel from the determined at least one vendor payment channel set..
Harris (“SYSTEM AND METHOD FOR REAL-TIME AND ONLINE STRAIGHT-THROUGH PROCESSING AND PRESENTMENT OF CHECKS”, U.S. Publication Number: US 20110320358 A1) proposes forward presentment and return processes of checks and other electronic payment instruments. In one aspect, an image file and transit item associated with a payment item received at a first financial institution are generated during a customer transaction. The image file and item are transmitted to a second financial institution associated with the payment item during the customer transaction performed at the incoming system. The image file and item are then processed and posted at the second financial institution in real-time, with a posting results notification being returned to the first system. During the customer transaction, the first financial institution performs a posting operation based on the posting results notification, thereby allowing the customer and financial institutions to complete the processing of the associated accounts during the customer transaction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 10am to 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.E./Examiner, Art Unit 3697
/HAO FU/Primary Examiner, Art Unit 3697